VAUGHN, Judge.
Defendant contends that “[a] careful consideration as to the elements of conspiracy and accessory before the fact will lead to the inevitable conclusion that defendant . . . was twice placed in jeopardy.” We disagree. A defendant may be convicted for both conspiracy to commit robbery and the commission of that same robbery. To support the plea of double jeopardy, it is of no consequence that the earlier prosecution grew out of the same transaction. It must have been the same offense both in fact and in law.
Upon an indictment for the principal offense a defendant may be convicted of a lesser degree of the same crime. The crime of accessory before the fact to robbery -is included in the indictment for robbery. As we held on the earlier appeal, the insuffi*443ciency of the evidence to support a conviction for robbery did not entitle defendant to his discharge, and the State properly tried defendant on the same indictment as an accessory before the fact to the robbery.
Defendant’s remaining assignments of error are also without merit.
No error.
Judges Britt and Parker concur.